Cueia, per Johnston, Ch.
Without considering the order to account in the light of a judgment against the administrator, which, although silent on the subject of costs, according to our rule, throws *54the costs on the defeated party: the court is of opinion, that the exception which was sustained by the chancellor should have been overruled.
An administrator is certainly entitled to all expenditures made by him for the preservation and benefit of the estate in his hands: as for expenses incurred in resisting a questionable claim, set ,up against the intestate, or other demand of a like character, tending to reduce the value of the estate, and diminish the interests of the distributees. So for fees paid in the course of administration to the ordinary or other officers. So, also, for fees paid for general advice, as to the most proper and profitable course of administration. If any such expenditures as these were rejected by the commissioner, the exception should have been sustained to the extent of them. But costs and fees incurred in resisting the claim of the distributees can never be allowed as a suitable charge on the estate. If the administrator had not set up a claim for himself, but had taken a neutral position between his co-defendants, and the plaintiffs, he would have been entitled to his costs of suit; and they would probably have been awarded him in the decretal order of reference. But those, for which he now claims credit were not incurred for the benefit of the estate, but for his own benefit: and it would be exceedingly unjust to charge the plaintiffs with sums expended in keeping them out of the possession of property to which the result proves they were justly entitled.
The motion is granted; and it is ordered that the report be reformed agreeably to the foregoing opinion.
Johnson, Dunkin and Harpbe, Chancellors, concurred.